CHAPMAN, Circuit Judge,
dissenting:
I dissent from Section III of the majority opinion for two reasons. First, I believe that unreduced early retirement benefits are not “liabilities” within the meaning of § 4044(d)(1)(A). Second, I believe that the language of Mead’s Plan itself does not require the payment of unreduced early retirement benefits upon termination of the Plan. Therefore, I would find that the plaintiffs are not entitled to unreduced early retirement benefits from Mead.
I
Initially, I feel that the majority disregards the complete instructions given by the Supreme Court. What the Court said is worth repeating:
Respondents [Plaintiffs], however, offer two alternative grounds for concluding that ERISA requires payment of unreduced early retirement benefits before surplus assets revert to the employer: first, unreduced early retirement benefits may qualify as “accrued benefits” under ERISA; and, second, unreduced early retirement benefits may be “liabilities” within the meaning of § 4044(d)(1)(A), 29 U.S.C. § 1344(d)(1)(A). Because the court of appeals concluded that § 4044(a)(6) was a source of entitlement for unaccrued benefits, it did not reach these questions. We therefore remand for a determination whether respondents [plaintiffs] are entitled to damages on the basis of either of these alternative theories.
Mead Corp. v. Tilley, 490 U.S. 714, 109 S.Ct. 2156, 2164, 104 L.Ed.2d 796 (1989). Although the majority duly undertakes to resolve the first issue presented by the Court, the majority declines to grapple with the complexities of the second issue, as the Court had requested. Consequently, instead of analyzing the meaning of “liabilities” under § 4044(d)(1)(A), the majority investigates whether “the plan provides for such distribution in these circumstances” under § 4044(d)(1)(C), and holds that it does.
I feel that the majority brushes aside the Supreme Court’s quite explicit language requiring this court to ascertain the meaning of “liabilities” under § 4044(d)(1)(A). The Court has held consistently that “an inferi- or court has no power or authority to deviate from the mandate issued by an appellate court.” Briggs v. Pennsylvania R.R. Co., 334 U.S. 304, 306, 68 S.Ct. 1039, 1040, 92 L.Ed. 1403 (1948). See also 5B C.J.S. Appeal & Error § 1966 (1955) (“On the remand of the cause after appeal, it is the duty of the lower court to comply with the mandate of the appellate court and to obey the directions therein, without variation and without departure from the mandate of the appellate court.”).
In this case, the majority deviates from the Court’s mandate when it finds it “unnecessary” to resolve an issue that the Court clearly wanted to be addressed, having called it a "complicated and important issue[] pertaining to the private pensions of millions of workers.” Mead Corp., 109 S.Ct. at 2164 n. 11. Indeed, the Court felt the issue important enough that it hesitated to plunge forward “[without the views of agencies responsible for enforcing ERISA or an opinion by the Court of Appeals. ” Id. (emphasis added). By fail*765ing to express an opinion on this issue, the majority discards the views submitted by the amici curiae and ultimately delays the development of the law.
However, I think that the majority may address the terms of the plan under § 4044(d)(1)(C), because “[wjhile a mandate is controlling as to matters within its compass, on the remand a lower court is free as to other issues.” Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 168, 59 S.Ct. 777, 781, 83 L.Ed. 1184 (1939). Indeed, if the majority had held that unreduced early retirement benefits were “liabilities,” then it would have been obliged to address the other two requirements of § 4044(d)(1) which an employer must meet before recouping surplus funds. Consequently, I shall address both the issue remanded by the Court and the issue dealt with by the majority.
II
Section 4044(d)(1)(A) of ERISA states that "any residual assets of a single-employer plan may be distributed to the employer if ... all liabilities of the plan to participants and heir beneficiaries have been satisfied.” 29 U.S.C. § 1344(d)(1)(A). The issue on remand is whether unreduced early retirement benefits are “liabilities of the plan,” thereby requiring Mead, upon the termination of its Plan, to distribute any residual assets to the plaintiffs, who had satisfied some but not all of the requirements for entitlement to such benefits. I do not find that unreduced early retirement benefits are “liabilities” for two reasons. First, it appears that this term, which is not defined in ERISA, does not itself create any liabilities for benefits; such liabilities are created elsewhere in ERISA. Second, even if one looks to the analogous and better-defined use of the term “liabilities” in 26 U.S.C. § 401(a)(2) of the Internal Revenue Code (Code), “liabilities” clearly encompasses only “accrued benefits,” which, Section II of the majority opinion says, unreduced early retirement benefits are not.
A. The Meaning of “Liabilities” under ERISA.
The plaintiffs’ contention — that unreduced early retirement benefits are “liabilities” — turns on the assumption that the word “liabilities” in § 4044(d)(1)(A) has a substantive meaning of its own. The assertion is belied by several facts. First, the only source of liabilities under ERISA is the accrual and vesting provisions outlined in Title I, which sets forth an elaborate framework to determine an employee’s right to benefits. See 29 U.S.C. §§ 1053-1054. But § 4044 is part of Title IV, which provides for insurance for benefits created elsewhere. Thus, § 4044 simply establishes, as its title indicates, a mechanism for the “[ajllocation of assets,” not the creation of liabilities. Moreover, neither ERISA nor its legislative history define the meaning of “liabilities.” If Congress meant for the term to create substantive rights in addition to those found elsewhere in ERISA, Congress doubtlessly would have attempted to breathe some meaning into it.
This conclusion follows directly from the Supreme Court’s opinion in this case. The Court addressed the issue whether unreduced early retirement benefits must be distributed before an employer can recoup any residual plan assets under § 4044(a)(6), which states that
[i]n the ease of the termination of a single-employer plan, the plan administrator shall allocate the assets of the plan (available to provide benefits) among the participants and beneficiaries of the plan in the following order:
(6) Sixth, to all other benefits under the plan.
29 U.S.C. § 1344(a)(6). Holding that § 4044(a) is “a distribution mechanism and not a source for new entitlements,” the Court explained that
[sjection 4044(a) in no way indicates an intent to confer a right upon plan participants to recover unaccrued benefits. On the contrary, the language of § 4044(a)(6) — “benefits under the plan” —can refer only to the allocation of bene*766fits provided by the terms of the terminated plan.
Mead Corp., 109 S.Ct. at 2162 (emphasis in original). The Court thought it “inconceivable that [§ 4044(a) ] was designed to modify the carefully crafted provisions of Title I,” which expressly creates rights to benefits. Id. I believe that the Court’s analysis of § 4044(a) is equally applicable to § 4044(d)(1)(A) and supports the view that the term “liabilities” does not create a right to any benefits, especially unreduced early retirement benefits.
B. The Meaning of “Liabilities” under the Code.
The parties urge this court to look to the similar language and restrictions imposed by § 401(a)(2) of the Code. This section states that a pension constitutes a “qualified trust” entitled to special tax treatment
if under the trust instrument it is impossible, at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust, for any part of the corpus or income to be ... used for, or diverted to, purposes other than for the exclusive benefit of his employees or their beneficiaries.
26 U.S.C. § 401(a)(2) (emphasis added). We agree with the parties that the meaning of “liabilities” under the § 401(a)(2) of the Code and under § 4044(d)(1)(A) of ERISA is the same, making it quite appropriate to ascertain the scope of liabilities under the Code as construed by the Internal Revenue Service (IRS) and the courts. However, the parties dispute whether liabilities under § 401(a)(2) of the Code includes unreduced early retirement benefits, and I would hold that it does not.
In Treas.Reg. § 1.401-2(b), the IRS gives two insights into the meaning of “liabilities” in § 401(a)(2).1 First, the regulation states that “[t]he term ‘liabilities’ as used in section 401(a)(2) includes both fixed and contingent obligations to employees.” Treas.Reg. § 1.401-2(b)(2) (I960).2 Accord Rev.Rul. 85-6, 1985-1 C.B. 133, 144. Fixed liabilities, the IRS has further explained, “are the benefits payable to those who have become entitled to them.” Rev.Rul. 53-33, 1953-1 C.B. 267, 273. It is manifest that the unreduced early retirement benefits at stake here are not fixed, because none of the plaintiffs had satisfied the Plan’s prerequisite that one reach the age of 62. However, contingent liabilities “are the benefit credits accrued up to the time of termination of the trust for employees (and their beneficiaries) who might have become entitled to benefits if the trust had been continued indefinitely.” Id. (emphasis added). Accord Rev.Rul. 57-163, 1957-1 C.B. 128, 138; Rev.Rul. 61-157, 1961-2 C.B. 67, 79; Rev.Rul. 65-178, 1965-2 C.B. 94, 110; Rev.Rul. 69-421, 1969-2 C.B. 59, 69; Rev.Rul. 71-152, 1971-1 C.B. 126; 1.R.S. Pub. No. 778, pt. 3(d) (February 1972).
Under the Code, then, this issue depends on whether plaintiffs’ unreduced early retirement benefits had “accrued” at the time the Plan was terminated. Section II of the majority opinion has already answered this question in the negative. Analyzing the language, legislative history, and regulatory interpretation of “accrued benefits” as defined by § 411(a)(7) of the Code and § 3(23) of ERISA, the majority held that the unreduced early retirement benefits are not “accrued benefits” under the Code and ERISA. Therefore, “liabilities” under the Code and ERISA does not include unac-crued benefits such as unreduced early re*767tirement benefits. This analysis is fully consistent with my belief, expressed above, that in order to ascertain the scope of “liabilities” under ERISA, it is ultimately necessary to look at the substantive rights created by the vesting and accrual provisions of the statute, as well as the terms of the pertinent plan. See May v. Houston Post Pension Plan, 898 F.2d 1068 (5th Cir.1990); and Blessitt v. Retirement Plan for Employees of Dixie Engine Co., 848 F.2d 1164 (11th Cir.1988).
The plaintiffs contend that the “liabilities” that the employer must satisfy before recoupment only excludes those funds remaining “due to erroneous actuarial computation,” citing the other reference to “liabilities” in Treas.Reg. § 1.401 — 2(b):
The intent and purpose in section 401(a)(2) of the phrase “prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust” is to permit the employer to reserve the right to recover at the termination of the trust, and only at such termination, any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust.
Treas.Reg. § 1.401-2(b)(l). See also S.Rep. No. 1567, 75th Cong., 3d Sess. 24 (1938). From this, the plaintiffs reason as follows: first, liabilities thus include all funds comprising correct actuarial computations; second, correct actuarial computations correlate directly with the proper measure of funding for a plan; and third, the proper measure of funding includes, according to the IRS, accounting for the effect of a plan's unreduced early retirement benefit, Rev.Rul. 78-331, 1978-2 C.B. 158 (stating that the requirement under § 412(c)(3) of the Code that actuarial assumptions be reasonable might be violated if the plan ignored “the effect of a plan’s subsidized early retirement benefit on the frequency of early retirement”). Therefore, the plaintiffs conclude that liabilities include whatever the employer funds under its plan.
The plaintiffs’ logic is seductively simple but fatally flawed. The mere fact that an employer has funded a future benefit based on actuarial assumptions does not mean that an employer has assumed a liability with respect to any particular employee who may become entitled to the benefit. In funding a plan, an employer attempts, with the assistance of an actuary, to make certain that in the aggregate there will be sufficient assets to meet all benefit claims as they arise in the future. The employer does not fund benefits on a present liability basis; no specific assets are set aside for or may be claimed by any employee. An employer incurs a liability and an employee becomes entitled to accumulated funds only when the conditions for receiving a given benefit are met, and no earlier. To link benefits with funding, as the plaintiffs urge, would transform Mead’s plan from a defined benefit plan, in which benefits are based typically on a formula taking into account the employee’s employment service and compensation, into a defined contribution plan, in which benefits are based on the amounts contributed and invested. See Nobers v. Crucible Inc. 1975 Salaried Retirement Plan, No. 88-1237, slip op. at 7-8 (W.D.Pa. June 21, 1990).
Reflecting this reality, the IRS has adopted a broad construction of the term “erroneous actuarial computation,” explaining in Treas.Reg. § 1.401 — 2(b)(1) that
[a] balance due to an “erroneous actuarial computation” is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions as to mortality, interest, etc., and correct procedures relating to the method of funding.
An “erroneous actuarial computation” is not a narrow, technical term; it does not simply refer to a statistical error made at the time of the funding of a plan. This is because an “erroneous actuarial computation” may exist even if the actuarial valuations are made by a “competent” actuary *768using “reasonable assumptions” and “correct procedures.”
Instead, the term “erroneous actuarial computation” is simply short-hand for what is left over after all vested and contingent obligations created in the plan are satisfied. This is plainly evident from the hypothetical used by the IRS in § 1.401-2(b)(l):
For example, a trust has accumulated assets of $1,000,000 at the time of liquidation, determined by acceptable actuarial procedures using reasonable assumptions as to interest, mortality, etc., as being necessary to provide the benefits in accordance with the provisions of the plan. Upon such liquidation it is found that $950,000 will satisfy all of the liabilities under the plan. The surplus of $50,-000 arises, therefore, because of the difference between the amounts actuarially determined and the amounts actually required to satisfy the liabilities. This $50,000, therefore, is the amount which may be returned to the employer as the result of an erroneous actuarial computation.
In other words, whatever remains after the satisfaction of “all of the liabilities under the plan” is the result of an “erroneous actuarial computation.”3 Therefore, I would find that the term “erroneous actuarial computation” does not impose any substantive limitation on what an employer can recoup. Such limitations are found in the benefit and accrual provisions of ERISA as well as in the terms of the plan itself.4
This is the only coherent and defensible way to construe § 401 of the Code. Giving an independent meaning to the term "erroneous actuarial computation” could produce unwieldy results. For example, if a plan had $10 million in plan assets and only $8 million in vested and contingent rights to benefits upon its termination, and if only $1 million of the remaining $2 million is attributable to “erroneous actuarial computation,” using a literal construction of the term, who has what right to the $1 million in pension assets that are not claimed as vested or contingent rights and are not the result of an “erroneous actuarial computation”? Neither ERISA or the Code gives us an answer, most likely because neither intended the term “erroneous actuarial *769computation” to be interpreted in this literal way, but instead intended that the phrase be interpreted and understood as set forth in the above hypothetical used by IRS.
C. The Enactment of the Retirement Equity Act of 1984.
The enactment of the Retirement Equity Act of 1984 (REA) confirms that unreduced early retirement benefits were not liabilities under ERISA before the REA was passed. Section 301(a) of the REA amended § 204(g) of ERISA, 29 U.S.C. § 1054(g), and § 411(d)(6) of the Code, to require that terminating plans treat early retirement benefits as if they were accrued benefits in some circumstances, thereby making any reduction in such benefits prohibited. Specifically, § 301(a) of the REA requires payment of “retirement-type subsidies] ... to a participant who satisfies (either before or after [a plan termination]) the pre-[termi-nation] conditions for the subsidy.” 29 U.S.C. § 1054(g)(2). See also 26 U.S.C. § 411(d)(6)(B). In other words, an employee has the right to meet the conditions specified in the plan for retirement-type subsidies by continued service with the employer after plan termination. The amount of the subsidy, however, is limited to “benefits attributed to service before” the termination of the plan. Id. Thus, the REA only requires payment of benefits accrued at the time of the termination of the plan, and not of benefits that might have accrued subsequently. See Rev.Rul. 86-48, 1986-1 C.B. 216, 217; Rev.Rul. 85-6, 1985-1 C.B. 133, 134.
If the plaintiffs are correct — that ERISA requires the payment of unreduced early retirement benefits upon a plan’s termination, then the REA is redundant to the extent that it now requires such benefits and creates a contingent liability for them. The majority is not convinced by this argument and suggests that the REA “might have been enacted to remove all doubt where there previously had been uncertainty as to what was meant” under ERISA before the REA. I disagree for several reasons. First, the legislative history indicates that Congress thought it was creating a new benefit under ERISA and the Code. See 130 Cong.Rec. H4251 (daily ed. May 22, 1984) (statement of Rep. Erlen-born) (stating that early version of the REA, which did not make retirement-type subsidies accrued benefits, did not “change the definition of accrued benefit so as to in any way affect benefits payable under a terminated plan.”); and 130 Cong.Rec. H8763 (daily ed. Aug. 9, 1984) (statement of Rep. Roukema) (stating that section 301(a) of the REA, as finally passed, is a “change from present law” that “means that for sufficient plans, depending on the circumstances, some or all of the plan assets that would otherwise revert to the employer will now have to be allocated to participant benefits.”).
Second, the IRS apparently believes that the REA changed prior law. In Rev.Rul. 85-6, 1985-1 C.B. 133,134, the IRS “considered] Rev.Rul. 83-52, 1983-1 C.B. 87, in light of the enactment of section 301” of the REA, and decided to “modif[y] and superced[e]” the Revenue Ruling’s implications for retirement-type subsidies. The IRS concluded that the Code now required an employer to pay “a participant who satisfies (either before or after the [the termination of the plan]), the pre-[termination] conditions for the subsidy.” Id. As a result, the IRS offered several ways for an employer to meet the vesting requirements in § 411 of the Code and thereby be able to recover the surplus.
Finally, it is clear that the REA does not in any way support plaintiffs’ claims under ERISA insofar as they go beyond what the REA requires in two respects. The plaintiffs claim a right to unreduced early retirement benefits, even though they can not satisfy the conditions specified in the plan, and they seek the value of the subsidy not only for pre-termination service but also for post-termination service. If this theory is correct, then the REA actually reduced the protection given to retirement-type subsidies at termination, because the REA mandates the subsidy only for those employees who actually satisfy the conditions of the plan, and then only based on pre-termination service. This is an unlikely *770scenario, and for these reasons, I do not believe that the REA simply removed any doubt as to the meaning of ERISA. Instead, the REA created new rights not found under prior law.5
Ill
The majority bases its holding on § 4044(d)(1)(C) of ERISA, which states that the residual assets in a single-employer pension plan may be recouped if “the plan provides for such a distribution in these circumstances.” 29 U.S.C. § 1344(d)(1)(C). Article XIII, § 4(f) of the Plan provides:
Any surplus remaining in the Retirement Fund, due to actuarial error, after the satisfaction of all benefit rights or contingent rights accrued under the Plan ... shall, subject to the pertinent provisions of federal or state law, be returnable to the respective Employing Company as determined by the Administrative Committee.
(emphasis added). The majority interprets this provision to allow recoupment of surplus funds only if two conditions are satisfied: (1) if the surplus funds resulted from “actuarial error;” and (2) after the satisfaction of all “benefit rights or contingent rights accrued under the Plan.” The majority concludes that Mead fulfilled neither condition and is therefore not entitled to recoup the surplus. I disagree.
As to the first condition found by the majority, I believe that the majority misconstrues the import of the term “actuarial error.” In finding that this term “seems to reference computational error from inaccurate statistical assumptions,” the majority analyzes this term in a vacuum, deliberately ignoring the term’s obvious origins in Treas.Reg. § 1.401-2(b). It seems self-evident that the term “actuarial error” is coterminous with the term “erroneous actuarial computation,” especially given the interchangeable use of the two terms by the IRS in Treas.Reg. § 1.401-2(b) and Rev. Rul. 83-52, 1983-1 C.B. 87. As a result, the IRS’s interpretation of the concept is highly relevant to, if not dispositive of, any analysis of the Plan.6 As discussed above, I believe that the term “erroneous actuarial computation” simply means whatever is left over after all vested and contingent obligations are satisfied, unless the surplus is the result of an amendment to the benefit or eligibility provisions of a plan. Applying that definition to the Plan, it is clear that the surplus funds at stake here are the result of “actuarial error” as that term has been defined by IRS and is applicable to the present facts.
As to the second condition, the majority’s interpretation of “contingent rights accrued” suffers from the same tunnel-visioned reasoning as its view of “actuarial error.” The words comprising the term “contingent rights accrued” have ample meaning under both ERISA and the Code, and the courts should look to these meanings. Such reliance is justified by the fact *771that the Plan itself apparently invokes ERISA and the Code by using these words, an invocation that the majority concedes by noting that “[t]he terms of the Plan were written in light of the regulation,” i.e., Treas.Reg. § 1.401-2(b). The Plan’s intent to borrow the definitions of “contingent” and “accrued” (as well as “actuarial error”) is bolstered by the Plan’s total failure to define these terms.
Accordingly, there is no doubt that each of the plaintiffs’ rights to unreduced early retirement benefits are contingent on attaining the age of 62. But it is apparent that these rights did not accrue in the manner that normal retirement benefits did, as Section II of the majority’s opinion explains. As a result, the plaintiffs’ rights to contingent early retirement benefits had not yet accrued under the Plan. Therefore, I believe that Mead satisfied both conditions set in the Plan and is entitled to recoup the residual assets.
But the majority bypasses ERISA and the Code, declining to apply what it felt was “the technical ERISA concept of ‘accrued benefits.’ ” Instead, the majority claims that a “post-termination contingent ‘accrued benefit’ ” is an “oxymoron” and proceeds to disregard the word “accrued” in order to make sense of the Plan. Such a construction of the Plan is clearly improper when ERISA and the Code, and their regulations, make feasible an interpretation that gives meaning to each and every word in the Plan. For just as a court, “[i]n construing a statute ... [is] obliged to give effect, if possible, to every word Congress used,” Reiter v. Sonotone Corp., 442 U.S. 330, 339, 99 S.Ct. 2326, 2331, 60 L.Ed.2d 931 (1979); see also Thurner Heat Treating Corp. v. N.L.R.B., 839 F.2d 1256, 1259 (7th Cir.1988), so must a court interpret the language of a contract, such as the Plan here.
For the above reasons, which I believe are in keeping with the mandate of the Supreme Court, I dissent from Section III of the majority’s opinion.

. We note that there is a strong presumption in favor of the validity of Treasury Regulations. See Bob Jones University v. United States, 461 U.S. 574, 596, 103 S.Ct. 2017, 2030, 76 L.Ed.2d 157 (1983). Indeed, the Supreme Court urged this court on remand to "consider the views of the PBGC [Pension Benefit Guaranty Corporation] and the IRS,” explaining that "[f]or a court to attempt to answer these questions without the views of the agencies responsible for enforcing ERISA, would be to ‘embar[k] upon a voyage without a compass.’ ” Mead Corp., 109 S.Ct. at 2164 (quoting Ford Motor Credit Co. v. Milhollin, 444 U.S. 555, 568, 100 S.Ct. 790, 798, 63 L.Ed.2d 22 (1980)).


. While Treas.Reg. § 1.401-2 predates ERISA, it is applied to post-ERISA plans under Treas.Reg. § 1.401(a)-2. See Blessitt v. Retirement Plan for Employees of Dixie Engine Co., 848 F.2d 1164, 1170 n. 15 (11th Cir.1988).


. The IRS subsequently reiterated this framework:
Section 1.401-2(b)(2) provides that liabilities that must be satisfied include both fixed ... and contingent ... liabilities. After satisfaction of those liabilities, an employer may recover any remaining funds from the plan as surplus resulting from actuarial error.
For purposes of section 1.401-2(b)(2), the valuation of benefits as permitted under Title IV may be used in determining whether there is any surplus due to an actuarial error. Therefore, after cash distributions have been made to the participants in this plan in amounts equal to the present value ... of their total benefits, any remaining assets (i.e. those resulting from actuarial error) may revert to the employer without causing a violation of the non-diversion rule of section 1.401-2 of the regulations.
Similarly, when fixed and contingent liabilities are discharged through the purchase of a contract or contracts from an insurance company which provides the benefits with respect to individuals for whom the liabilities are determined, the remaining assets may be considered surplus arising from actuarial error and revert to the employer.
Rev.Rul. 83-52, 1983-1 C.B. 87, 87 (emphasis added).


. The plaintiffs point out that any surplus resulting from "a change in the benefit provisions or in the eligibility requirements of the plan ... could not revert to the employer because such surplus would not be the result of an erroneous actuarial computation.” Treas.Reg. § 1.401-2(b)(l). But the plaintiffs assume incorrectly that a termination of a plan is the same thing as a change in a plan's benefit or eligibility provisions. It is not, as shown by the explicit distinction in Treas. Reg. § 1.401-2(b)(l) between a liquidation of a plan, in which anything left over is the result of an "erroneous actuarial computation," and a change in the plan, in which any surplus caused by the change is not the result of an “erroneous actuarial computation." To hold otherwise would mean that an employer could not terminate a plan without paying all employees the benefits that they might have earned under the plan if it had continued indefinitely. However, this verges on the creation of a "benefit expectations" theory, of which the IRS and courts have disapproved. Gen.Couns. Mem. 39,665 (Sept. 25, 1987), IRS Positions (CCH) ¶ 1971; Blessitt v. Retirement Plan for Employees of Dixie Engine Co., 848 F.2d 1164, 1173 & n. 20 (11th Cir.1988).


. In finding that unreduced early retirement benefits are not "liabilities" under ERISA and the Code, I do not endorse the Pension Benefit Guaranty Corporation’s (PBGC) traditional position insofar as it holds that "liabilities” in § 4044(d)(1)(A) is coextensive with the benefits included in the six priority categories in § 4044(a), and that therefore the scope of liabilities is determined by reference to the benefits allocated according to § 4044(a). See 29 C.F.R. § 2618.3, .13, .14, & .15; 40 Fed.Reg. 51,368-51,-370 (1975); and 46 Fed.Reg. 49,842-49,843 (1981). The Supreme Court’s ruling in this case expressly held that § 4044(a) is solely an allocation scheme and does not give rise to benefit entitlements.
However, I ultimately rely on the PBGC's position that neither § 4044(d)(1) of ERISA nor § 401(a)(2) of the Code by themselves create liabilities for benefits. The only source of liabilities are the accrual and vesting provisions of Title I of ERISA and § 411 of the Code, the benefits required by § 401(a)(ll) of the Code, and the terms of the plan itself.


. This is the same approach taken by the Sixth Circuit in International Union, United Auto, and Agric. Implement Workers of America v. Dyneer Corp., 747 F.2d 335, 337 (6th Cir.1984), where the Sixth Circuit, interpreting a plan that used the term "actuarial error,” upheld the adoption of the IRS’s definition of "actuarial error" in Rev. Rul. 83-52, 1983-1 C.B. 87. See also Washington-Baltimore Newspaper Guild Local 35 v. Washington Star Co., 555 F.Supp. 257 (D.D.C.1983), aff'd, 729 F.2d 863 (D.C.Cir.1984); In re Moyer Co. Trust Fund, 441 F.Supp. 1128 (E.D.Pa.1977), aff’d, 582 F.2d 1273 (3d Cir.1978). See, generally, 60A Am.Jur.2d § 950 at 619 & n. 29 (1988) ("A court may properly adopt the IRS definition of "actuarial error” to interpret the plan provision.”).